DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.
Status of Claims
This action is in response to the reply filed December 28, 2021.
Claims 1, 9, and 16 have been amended.
Claims 2-4, 10-11, 13, and 17 have been cancelled. 
Claims 1, 5-9, 12, 14-16, and 18-20 are currently pending and have been examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 04, 2022 and January 24, 2022 are being considered by the examiner.
Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
The Office states that the claims are directed to a method of organizing human activity. However, the claims integrate any previously identified judicial exception into a practical application in a manner that imposes meaningful limits on the judicial exception. Specifically, the additional elements recite a specific improvement over prior art systems by determining that the particular parcel may be directed to an alternate delivery location based on the alternate delivery location attributes, preferences of an intended recipient of the particular parcel, preferences of a shipper of the particular parcel, and the parcel attributes. Redirecting a parcel delivery to an alternate delivery location when taking in combination with basing that redirection on the alternate delivery location attributes, preferences of an intended recipient of the particular parcel, preferences of a shipper of the particular parcel, and the parcel attributes, provide for an inventive concept under step 2B. Therefore, for the reasons above, the claims are not directed to an abstract idea for a method of organizing human activity. As such, Applicants respectfully request that the rejection of claims 1, 5-9, 12, 14-16, and 18-20 be removed.
Examiner respectfully disagrees. The addition of the preferences of an intended recipient and the preferences of a shipper to the determination a parcel may be redirected is merely a narrowing of the previously identified abstract idea that does not amount a practical application or an inventive concept. See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) (“a claim is not patent eligible merely because it applies an abstract idea in a narrow way”)
An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). 

Regarding the previous rejection under 35 U.S.C. 103, Applicant’s remaining arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-9, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1, 5-8, 16, and 18-20 recite a series of steps and, therefore, recite a process.
Claims 9, 12, and 14-15 recite a tangible article given properties through artificial means, and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 9, and 16, as a whole, are directed to the abstract idea of receiving delivery location information and determining a suitable alternative delivery location, which is a method of organizing human activity. The claims recite a method of organizing human activity because determining a delivery location is part of organizing a commercial interaction (e.g. business relations) by organizing the relationship between the logistics provider and the recipient. The claims recite a method of organizing human activity because determining a delivery location is part of managing personal behavior or 
With regards to Claims 8 and 20, the limitations further describe the above-identified judicial exception (the abstract idea) by the following limitations: determining user delivery location preferences, selecting a suitable location, and notifying a recipient.
Alice/Mayo Framework Step 2A – Prong 2:
The claim recites the additional elements: returning a parcel, redirecting a parcel, a processor, a non-transitory computer-readable medium, a primary delivery location, an alternate delivery location, determining GPS coordinates, a distribution center, and a handheld device, which are used to perform the receiving and determining steps. The returning a parcel, redirecting a parcel, a processor, a non-transitory computer-readable medium, a primary delivery location, an alternate delivery location, a distribution center, and a handheld device in these steps are recited at a high level of generality. These returning a parcel, redirecting a parcel, a processor, a non-transitory computer-readable medium, a primary delivery location, an alternate delivery location, a distribution center, and a handheld device 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field.  The claim as a whole is not implemented with a particular machine. The claim as a whole merely describes how to generally “apply” the concept of determining a delivery location for a product in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing product routing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 9, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor, a non-transitory computer-readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), and presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by returning to a local distribution center (Specification [0042], [0056]), and redirecting a parcel (Specification [0030]-[0031]). See MPEP 2106.05(f). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a primary delivery location (Specification [0063]), an alternate delivery location (Specification [0063]), determining GPS coordinates (Specification [0036]), reading machine readable indicia (Specification [0044]), a distribution center (Specification [0063]), and a handheld device (Specification [0021]). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by determining GPS coordinates and reading machine readable indicia. See MPEP 2106.05(g). The claims limit the field of use by reciting parcel delivery. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Remaining Claims:
Claims 5-7, 12, 14-15, and 18-19, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 5-9, 12, 14-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shakes et al. (U.S. P.G. Pub. 2014/0052661 A1), hereinafter Shakes, in view of Melechko et al. (U.S. 7,962,422 B1), hereinafter Melechko, in view of McLellan et al. (U.S. P.G. Pub. 2005/0004877 A1), hereinafter McLellan, in view of Bungard et al. (GB 2483474 A), hereinafter Bungard, in view of Kuebert et al. (U.S. P.G. Pub. 2002/0165729 A1), hereinafter Kuebert.

Claim 1:
Shakes discloses a computer-implemented method of determining whether to deliver a particular parcel to a particular alternate delivery location, comprising: 
receiving, from a handheld computing device, by one or more computing devices, each having a processor coupled to a memory, communicating through a computer network with one or more remote computing devices including the handheld computing device, an indication that delivery of the particular parcel is not possible at a primary delivery location (Shakes [0018] customer receives a message that an agent was unable to deliver an item requiring a signature; [0037] user interface may be provided to the customer through any type of electronic device, such as a tablet, smart phone, or personal digital assistant; [0038], [0050] network; [0066] may divert a delivery to a temporary pickup location because of scheduled event; [0076]-[0077] processors); 
receiving, by the one or more computing devices, one or more parcel attributes associated with the particular parcel, wherein the one or more parcel attributes comprise at least one of a dimension of the particular parcel, a shape of the particular parcel, a weight of the particular parcel, a payment requirement for the particular parcel, or a special handling instruction for the particular parcel (Shakes [0013] temporary pickup location; [0018] an agent was unable to deliver an item requiring a signature; [0028] alcohol requires a signature; [0064] signing for the item; [0076]-[0077] processors), wherein the special handling instruction is selected from a group consisting of:
the special handling instruction related to a perishable nature of one or more contents of the particular parcel; 
the special handling instruction related to a need to refrigerate one or more contents of the particular parcel; 
the special handling instruction related to one or more hazardous materials contained within the particular parcel; and 
the special handling instruction related to one or more age-restricted items contained within the particular parcel (Shakes [0018] an agent was unable to deliver an item requiring a signature; [0028] alcohol requires a signature; [0064] signing for the item);
Shakes does not disclose the following limitation, but McLellan does:
determining, by the one or more computing devices, GPS coordinates for the handheld computing device and (McLellan [0056] delivery agent may search for redirection location using GPS location information as search criteria; [0066] redirection locations are displayed to the delivery agent and the delivery agent may select the preferred redirection location based on proximity);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the determination of a delivery area of Shakes by determining the GPS location of a delivery agent as taught by McLellan. One of ordinary skill in the art would have been motivated to make this modification in order to increase the likelihood that fewer repeat delivery attempts will be required to deliver a parcel, as suggested by McLellan (McLellan [0011]).
Regarding the following limitation:
compiling, by one or more computing devices a list of one or more alternate delivery locations that are in proximity to the handheld computing device based on the GPS coordinates 
Shakes discloses determining temporary pickup locations within a delivery area (Shakes [0032] GPS; [0043]-[0044] user may select a temporary pickup location; [0054] determining whether one or more temporary pickup locations are within an area; [0062] upon selecting a delivery area and a delivery timeframe for temporary pickup location planning, a determination is made as to whether there is an existing pickup location currently planned for that delivery area; [0064], [0068] select a temporary location near the planned location because the transportation unit will already be at the location; [0076]-[0077] processors). However, Shakes does not use the GPS information of a delivery agent to determine a list of alternate delivery location, but McLellan does (McLellan [0056] delivery agent may search for redirection location using GPS location information as search criteria; [0066] redirection locations are displayed to the delivery agent and the delivery agent may select the preferred redirection location based on proximity).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the determination of a temporary pickup location of Shakes by selecting redirection locations based on proximity to the location of the delivery agent as taught by McLellan. One of ordinary skill in the art would have been motivated to make this modification in order to increase the likelihood that fewer repeat delivery attempts will be required to deliver a parcel, as suggested by McLellan (McLellan [0011]).
Shakes discloses:
receiving, by the one or more computing devices, one or more alternate delivery location attributes for one or more alternate delivery locations, wherein the one or more alternate delivery location attribute comprise at least one of an amount of space available at the one or more alternate delivery locations, one or more parcel content restrictions in place at the 
Regarding the following limitation:
automatically determining, by the one or more computing devices, based on the one or more alternate delivery location attributes, one or more preferences of an intended recipient, one or more preferences of a shipper of the particular parcel, and the one or more parcel attributes, that the particular parcel can be redirected to an alternate delivery location, wherein the one or more parcel content restrictions in place at the one or more alternate delivery locations or one or more special handling capabilities of the one or more alternate delivery locations match the special handling instructions for the particular parcel; 
Shakes discloses allowing a customer to select a preferred temporary pickup location (Shakes [0018] an agent was unable to deliver an item requiring a signature; [0032], [0036], [0044], [0052]-[0053] customer may specify preferred temporary pickup locations; [0046] shipment set status; [0054] customer may be provided with the option to select available temporary pickup locations; [0062] determining if the temporary pickup location is reaching capacity; [0076]-[0077] processors). However, the processor of Shakes does not first check an alternate delivery location to determine if a parcel can be redirected based on matching delivery location attributes and the parcel attributes, but Melechko does (Melechko (Col. 4 Lines 10-19) obtain a list of available delivery sites; (Col. 4 Lines 42-53) availability may depend on sufficient space, shipment size, perishables, or otherwise requiring special handling). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining availability of a delivery location using restrictions imposed by a specific package as 
Neither shakes nor Melechko disclose determining that a parcel can be directed based upon preferences of a shipper of the particular parcel, but Kuebert does (Kuebert [0055] sender can provide a number of different dispositions of the undeliverable item such as sending it to a return address, destroying it, auction it off, or donate it to a charity). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the determination of where to redirect a parcel as taught by Shakes and Melechko by determining sender preferences for redirection as taught by Kuebert. One of ordinary skill in the art would have been motivated to make this modification in order to not waste money on undeliverable items, as suggested by Kuebert (Kuebert [0055] it may be cheaper not to return the item).
Shakes, as modified by Melechko, discloses the remaining limitations:
at least in response to determining that the particular parcel can be redirected, automatically redirecting, by the one or more computing devices, the particular parcel to the alternate delivery location (Shakes [0013] temporary pickup location; [0059] if customer selects a temporary pickup location then that location is associated with the items; [0076]-[0077] processors); 
confirming the location of the particular parcel through the computer network utilizing a suitable technique including one or more of GPS tracking, geocoding, and providing a 
Regarding the following limitation:
wherein a scan of a machine readable indicia associated with and located at the alternate delivery location is received by the one or more computing devices through the computer network from the handheld computing device and is associated with the particular parcel, and wherein the machine-readable indicia is read by the one or more computing devices and utilized to confirm delivery of the particular parcel at the alternate delivery location; and
Shakes discloses tracking items by using scanable delivery container identifiers such as a barcode, QR code, or unique number (Shakes [0020]). However, Shakes does not disclose using a machine readable indicia at the delivery location in order to confirm delivery at the alternate delivery location, but Bungard does (Bungard p. 10 para 4, p. 11 para 2 courier may scan an identifier at a delivery location to send a confirmation signal; p. 19 para 4, p. 22 para 2 courier company computer scans a Near Field UHF Tag located inside the delivery container to perform a delivery confirmation function). One of ordinary skill in the art would have been motivated to include an indicia located inside a delivery container scanned by a courier in order to quickly and accurately identify the destination of a package thereby reducing any data entry errors by a courier. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the machine readable indicia at a delivery location as taught by Bungard in the system of Shakes, since the claimed invention is merely a combination of old elements in the art of unattended package delivery, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill 
Shakes discloses:
at least in response to determining that the particular parcel cannot be redirected, facilitating, by the one or more computing devices a return of the particular parcel to a suitable distribution center for later redelivery to the primary delivery location (Shakes [0061] customer is not interested in temporary pickup location and may select an alternate delivery timeframe; [0076]-[0077] processors).

Claim 5:
Shakes in view of Melechko, McLellan, Kuebert, and Bungard teaches all of the elements of Claim 1, as shown above. However, Shakes does not disclose the following limitation, but Melechko does:
wherein the one or more special handling capabilities comprise one or more climate control capabilities (Melechko (Col. 4 Lines 42-53) shipments may include perishables and shipments that require refrigeration).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the delivery site of Melechko for the temporary pickup location of Shakes. Both a delivery site and a temporary pickup location are known alternative addresses for when a primary delivery cannot be completed. Thus, the simple substitution of one known element in the art of package delivery for another producing a 

Claim 6:
Shakes in view of Melechko, McLellan, Kuebert, and Bungard teaches all of the elements of Claim 5, as shown above. However, Shakes does not disclose the following limitation, but Melechko does: 
wherein the one or more climate control capabilities comprise refrigeration (Melechko (Col. 4 Lines 42-53) shipments may include perishables and shipments that require refrigeration).
One of ordinary skill in the art would have substituted teachings of Melechko for those of Shakes for the same reasons discussed above in claim 5.

Claim 7:
Shakes in view of Melechko, McLellan, Kuebert, and Bungard teaches all of the elements of claim 1, as shown above. Regarding the following limitation:  
the one or more alternate delivery locations comprise one or more alternate delivery locations within a particular distance of the primary delivery location; 
Shakes discloses determining alternate pickup locations that are near the planned attended delivery (Shake [0064] temporary pickup near the planned attended delivery). However, shakes does not disclose using a particular distance to determine alternate delivery locations, but McLellan does (McLellan [0027] one rule may use the address and geographic information of the primary location to 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the determination of a temporary pickup location of Shakes by selecting redirection locations within a limited distance of the location of the delivery agent as taught by McLellan. One of ordinary skill in the art would have been motivated to make this modification in order to increase the likelihood that fewer repeat delivery attempts will be required to deliver a parcel, as suggested by McLellan (McLellan [0011]).
Shakes discloses:
the one or more alternate delivery location attributes comprise one or more special handling capabilities of the one or more alternate delivery locations (Shakes [0018] an agent was unable to deliver an item requiring a signature; [0028] alcohol requires a signature; [0064] signing for the item); and 
the one or more parcel attribute comprise one or more special handling instructions associated with the particular parcel (Shakes [0018] an agent was unable to deliver an item requiring a signature; [0028] alcohol requires a signature; [0064] signing for the item).

Claim 8:
Shakes in view of Melechko, McLellan, Kuebert, and Bungard teaches all of the elements of claim 1, as shown above. Additionally, Shakes discloses:  
determining by a processor, the suitable alternate delivery location based at least in part on one or more preferences received from an intended recipient of the particular parcel 

Claim 9:
Shakes discloses non-transitory computer-readable medium storing computer executable instructions for: 
receiving, from a remote computing device, by one or more processors communicating through a computer network with one or more remote computing devices, an indication that delivery of a parcel to a primary delivery location is not possible (Shakes [0018] an agent was unable to deliver an item requiring a signature; [0038], [0050] network; [0066] may divert a delivery to a temporary pickup location because of scheduled event; [0076]-[0077] processors); 
receiving, by the one or more processors, one or more parcel attributes associated with the parcel, wherein the one or more parcel attributes comprise at least one of a dimension of the parcel, a shape of the parcel, a weight of the parcel, a payment requirement for the parcel, or a special handling instruction for the parcel (Shakes [0018] an agent was unable to deliver an item requiring a signature; [0028] alcohol requires a signature; [0064] signing for the item; [0076]-[0077] processors); 
Regarding the following limitation:
at least in response to receiving the indication, determining, by the one or more processors, based on the one or more parcel attributes, that the parcel can be redirected to an alternate delivery location; 
Shakes discloses allowing a customer to select an available temporary pickup location (Shakes [0018] an agent was unable to deliver an item requiring a signature; [0046] shipment set status; [0054] customer may be provided with the option to select available temporary pickup locations; [0062] 
Shakes does not disclose the following limitations, but McLellan does:
at least in response to determining that the parcel can be redirected automatically determining, by the one or more processors, GPS coordinates of the remote computing device (McLellan [0056] delivery agent may search for redirection location using GPS location information as search criteria; [0066] redirection locations are displayed to the delivery agent and the delivery agent may select the preferred redirection location based on proximity); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the determination of a delivery area of Shakes by determining the GPS location of a delivery agent as taught by McLellan. One of ordinary skill in the art would have been motivated to 
Regarding the following limitation:
determining a suitable alternate delivery location for the parcel based on a proximity of the remote computing device to the suitable alternate delivery location wherein determining the suitable alternate delivery location comprises (Shakes [0043]-[0044] user may select a temporary pickup location; [0076]-[0077] processors):
Shakes discloses determining temporary pickup locations within a delivery area (Shakes [0032] GPS; [0043]-[0044] user may select a temporary pickup location; [0054] determining whether one or more temporary pickup locations are within an area; [0062] upon selecting a delivery area and a delivery timeframe for temporary pickup location planning, a determination is made as to whether there is an existing pickup location currently planned for that delivery area; [0064], [0068] select a temporary location near the planned location because the transportation unit will already be at the location; [0076]-[0077] processors). However, Shakes does not use the GPS information of a delivery agent to determine a list of alternate delivery location, but McLellan does (McLellan [0056] delivery agent may search for redirection location using GPS location information as search criteria; [0066] redirection locations are displayed to the delivery agent and the delivery agent may select the preferred redirection location based on proximity).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the determination of a temporary pickup location of Shakes by selecting redirection locations based on proximity to the location of the delivery agent as taught by McLellan. One of ordinary skill in the art would have been motivated to make this modification in order to increase the likelihood that fewer repeat delivery attempts will be required to deliver a parcel, as suggested by McLellan (McLellan [0011]).
Shakes discloses:
receiving one or more locations of one or more potential alternate delivery locations (Shakes [0054] determining whether one or more temporary pickup locations are within an area); 
Regarding the following limitation:
receiving one or more alternate delivery location attributes for the one or more potential alternate delivery locations, wherein the one or more alternate delivery location attributes comprise one or more special handling capabilities associated with the one or more alternate delivery locations; 
Shakes discloses receiving delivery location attributes (Shakes [0054] determining whether one or more temporary pickup locations are available during the planned timeframe; [0013] temporary pickup location; [0018] an agent was unable to deliver an item requiring a signature; [0028] alcohol requires a signature; [0064] signing for the item). However, the processor of Shakes does not first check attributes of alternate delivery location to determine if a parcel can be redirected based on matching delivery location attributes and the parcel attributes, but Melechko does (Melechko (Col. 4 Lines 10-19) obtain a list of available delivery sites; (Col. 4 Lines 42-53) availability may depend on sufficient space, shipment size, perishables, or otherwise requiring special handling). One of ordinary skill in the art would have included the teachings of Melechko in the system of Shakes for the same reasons discussed above.
Regarding the following limitation:
determining, based on the one or more parcel attributes, one or more preferences of an intended recipient of the particular parcel, one or more preferences of a shipper of the particular parcel, and the one or more alternate delivery location attributes, which of the one or more potential alternate 
Shakes discloses allowing a customer to select a preferred temporary pickup location (Shakes [0018] an agent was unable to deliver an item requiring a signature; [0032], [0036], [0044], [0052]-[0053] customer may specify preferred temporary pickup locations; [0046] shipment set status; [0054] customer may be provided with the option to select available temporary pickup locations; [0062] determining if the temporary pickup location is reaching capacity; [0076]-[0077] processors). However, the processor of Shakes does not first check an alternate delivery location to determine if a parcel can be redirected based on matching delivery location attributes and the parcel attributes, but Melechko does (Melechko (Col. 4 Lines 10-19) obtain a list of available delivery sites; (Col. 4 Lines 42-53) availability may depend on sufficient space, shipment size, perishables, or otherwise requiring special handling). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining availability of a delivery location using restrictions imposed by a specific package as taught by Melechko in the system of Shakes, since the claimed invention is merely a combination of old elements in the art of delivery services, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Shakes’ system with the improved functionality to filter out delivery locations that cannot accept a redirected package.
Neither shakes nor Melechko disclose determining that a parcel can be directed based upon preferences of a shipper of the particular parcel, but Kuebert does (Kuebert [0055] sender can provide a number of different dispositions of the undeliverable item such as sending it to a return address, 
Shakes, as modified by Melechko, discloses the following limitations:
selecting the suitable alternate delivery location from the one or more potential alternate delivery locations that can accept deliver of the parcel (Shakes [0032], [0036], [0044], [0053]-[0054] customer my designate or preselect preferred temporary pickup locations);
automatically facilitating, by the one or more processors, redirection of the parcel to the suitable alternate delivery location (Shakes [0013] temporary pickup location; [0059] if customer selects a temporary pickup location then that location is associated with the items; [0076]-[0077] processors); and 
confirming the location of the particular parcel through the computer network utilizing a suitable technique including one or more of GPS tracking, geocoding, and providing a notification of the redirection of the parcel to the suitable alternate delivery location utilizing at least one of via e-mail, SMS, text message through the computer network to at least one of the one or more remote computing devices, (Shakes [0018], [0042], [0053] if an agent was unable to deliver an item then the customer may receive a message that the customer may retrieve the item from a temporary location; [0072] text message); 
Regarding the following limitation
wherein a scan of a machine-readable indicia associated with and located at the alternate delivery location is received by the one or more computing devices through the computer network from the handheld computing device and is associated with the particular parcel, and wherein the machine-readable indicia is read by the one or more computing devices and utilized to confirm delivery of the particular parcel at the alternate delivery location
Shakes discloses tracking items by using scannable delivery container identifiers such as a barcode, QR code, or unique number (Shakes [0020]). However, Shakes does not disclose using a machine readable indicia at the delivery location in order to confirm delivery at the alternate delivery location, but Bungard does (Bungard p. 10 para 4, p. 11 para 2 courier may scan an identifier at a delivery location to send a confirmation signal; p. 19 para 4, p. 22 para 2 courier company computer scans a Near Field UHF Tag located inside the delivery container to perform a delivery confirmation function). One of ordinary skill in the art would have been motivated to include an indicia located inside a delivery container scanned by a courier in order to quickly and accurately identify the destination of a package thereby reducing any data entry errors by a courier. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the machine readable indicia at a delivery location as taught by Bungard in the system of Shakes, since the claimed invention is merely a combination of old elements in the art of unattended package delivery, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Shakes’ system with the improved functionality to reduce data entry errors by a courier when identifying a delivery location.
Shakes discloses:
at least in response to determining that the parcel cannot be redirected, facilitating a return of the particular parcel to a suitable distribution center for later redelivery to the primary delivery location (Shakes [0061] customer is not interested in temporary pickup location and may select an alternate delivery timeframe).

Claim 12:
Shakes in view of Melechko, McLellan, Kuebert, and Bungard teaches all of the elements of claim 9, as shown above. Additionally, Shakes discloses, wherein the one or more parcel attributes comprise one or more special handling instructions for the parcel selected from a group consisting of: 
one or more special handling instructions related to a perishable nature of one or more contents of the parcel; 
one or more special handling instructions related to one or more hazardous materials contained within the particular parcel; and 
one or more special handling instructions related to one or more age-restricted items contained within the parcel (Shakes [0018] an agent was unable to deliver an item requiring a signature; [0028] alcohol requires a signature; [0064] signing for the item).

Claim 14:
Shakes in view of Melechko, McLellan, Kuebert, and Bungard teaches all of the elements of claim 12, as shown above. However, Shakes does not disclose the following limitation, but Melechko does:
wherein the one or more alternate delivery location attributes comprise one or more parcel size restrictions (Melechko (Col. 4 Lines 42-53) the delivery site must have sufficient storage space and be able to accept packages of a certain size).
One of ordinary skill in the art would have substituted teachings of Melechko for those of Shakes for the same reasons discussed above in claim 5.

Claim 15:
Shakes in view of Melechko, McLellan, Kuebert, and Bungard teaches all of the elements of claim 12, as shown above. Additionally, Shakes discloses: 
wherein the one or more alternate delivery location attributes comprise one or more parcel content restrictions (Shakes [0018] an agent was unable to deliver an item requiring a signature; [0028] alcohol requires a signature; [0064] signing for the item).

Claim 16:
Shakes discloses a computer-implemented method of determining eligibility of a particular parcel to be redirected from a primary delivery location to an alternate delivery location comprising: 
receiving, from a handheld computing device, by one or more processors, communicating through a computer network with one or more remote computing devices including the handheld computing device, an indication that delivery of the particular parcel is not possible at the primary delivery location (Shakes [0018] an agent was unable to deliver an item requiring a signature; [0066] may divert a delivery to a temporary pickup location because of scheduled event; [0076]-[0077] processors); 
receiving, by the one or more processors, one or more parcel attributes for the particular parcel, wherein the one or more parcel attributes comprise at least one of a dimension of the particular parcel, a shape of the particular parcel, a weight of the particular parcel, a payment requirement for the particular parcel, or a special handling instruction for the 
Regarding the following limitation:
determining, by the one or more processors, based on the one or more parcel attributes, that the particular parcel can be redirected to an alternate delivery location; 
Shakes discloses allowing a customer to select an available temporary pickup location (Shakes [0018] an agent was unable to deliver an item requiring a signature; [0046] shipment set status; [0054] customer may be provided with the option to select available temporary pickup locations; [0062] determining if the temporary pickup location is reaching capacity; [0076]-[0077] processors). However, the processor of Shakes does not first check an alternate delivery location to determine if a parcel can be redirected based on matching delivery location attributes and the parcel attributes, but Melechko does (Melechko (Col. 4 Lines 10-19) obtain a list of available delivery sites; (Col. 4 Lines 42-53) availability may depend on sufficient space, shipment size, perishables, or otherwise requiring special handling). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining availability of a delivery location using restrictions imposed by a specific package as taught by Melechko in the system of Shakes, since the claimed invention is merely a combination of old elements in the art of delivery services, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Shakes system with the improved functionality to filter out delivery locations that cannot accept a redirected package.
Shakes, as modified by Melechko, discloses the following limitations:
at least in response to determining that the particular parcel can be redirected, determining, by the one or more processors, a suitable alternate delivery location (Shakes [0043]-[0044] user may select a temporary pickup location; [0076]-[0077] processors) wherein determining the suitable alternate delivery location comprises:
Regarding the following limitation:
(1) receiving one or more locations of one or more potential alternate delivery locations based on GPS coordinates of the one or more locations and their proximity to GPS coordinates of the handheld computing device; 
Shakes discloses determining temporary pickup locations within a delivery area (Shakes [0032] GPS; [0043]-[0044] user may select a temporary pickup location; [0054] determining whether one or more temporary pickup locations are within an area; [0062] upon selecting a delivery area and a delivery timeframe for temporary pickup location planning, a determination is made as to whether there is an existing pickup location currently planned for that delivery area; [0064], [0068] select a temporary location near the planned location because the transportation unit will already be at the location; [0076]-[0077] processors). However, Shakes does not use the GPS information of a delivery agent to determine a list of alternate delivery location, but McLellan does (McLellan [0056] delivery agent may search for redirection location using GPS location information as search criteria; [0066] redirection locations are displayed to the delivery agent and the delivery agent may select the preferred redirection location based on proximity).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the determination of a temporary pickup location of Shakes by selecting redirection locations based on proximity to the location of the delivery agent as taught by McLellan. One of ordinary skill in the art would have been motivated to make this modification in order to increase the likelihood 
Regarding the following limitation:
(2) receiving one or more alternate delivery location attributes for the one or more potential alternate delivery locations, wherein the one or more alternate delivery location attributes comprise one or more special handling capabilities associated with the one or more alternate delivery locations; 
Shakes discloses receiving delivery location attributes (Shakes [0054] determining whether one or more temporary pickup locations are available during the planned timeframe; [0013] temporary pickup location; [0018] an agent was unable to deliver an item requiring a signature; [0028] alcohol requires a signature; [0064] signing for the item). However, the processor of Shakes does not first check attributes of alternate delivery location to determine if a parcel can be redirected based on matching delivery location attributes and the parcel attributes, but Melechko does (Melechko (Col. 4 Lines 10-19) obtain a list of available delivery sites; (Col. 4 Lines 42-53) availability may depend on sufficient space, shipment size, perishables, or otherwise requiring special handling). One of ordinary skill in the art would have included the teachings of Melechko in the system of Shakes for the same reasons discussed above.
Regarding the following limitation:
(3) determining, based on the one or more parcel attributes, one or more preferences of an intended recipient of the particular parcel, one or more preferences of a shipper of the particular parcel, and the one or more alternate delivery location attributes, which of the one or more potential alternate delivery locations can accept delivery of the parcel, wherein the one or more special handling capabilities associated with the one or more alternate delivery locations match the special handling instruction 
Shakes discloses allowing a customer to select a preferred temporary pickup location (Shakes [0018] an agent was unable to deliver an item requiring a signature; [0032], [0036], [0044], [0052]-[0053] customer may specify preferred temporary pickup locations; [0046] shipment set status; [0054] customer may be provided with the option to select available temporary pickup locations; [0062] determining if the temporary pickup location is reaching capacity; [0076]-[0077] processors). However, the processor of Shakes does not first check an alternate delivery location to determine if a parcel can be redirected based on matching delivery location attributes and the parcel attributes, but Melechko does (Melechko (Col. 4 Lines 10-19) obtain a list of available delivery sites; (Col. 4 Lines 42-53) availability may depend on sufficient space, shipment size, perishables, or otherwise requiring special handling). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining availability of a delivery location using restrictions imposed by a specific package as taught by Melechko in the system of Shakes, since the claimed invention is merely a combination of old elements in the art of delivery services, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Shakes’ system with the improved functionality to filter out delivery locations that cannot accept a redirected package.
Neither shakes nor Melechko disclose determining that a parcel can be directed based upon preferences of a shipper of the particular parcel, but Kuebert does (Kuebert [0055] sender can provide a number of different dispositions of the undeliverable item such as sending it to a return address, destroying it, auction it off, or donate it to a charity). It would have been obvious to one of ordinary skill 
Shakes, as modified by Melechko, discloses the following limitations:
(4) selecting the suitable alternate delivery location from the one or more potential alternate delivery locations that can accept deliver of the parcel (Shakes [0032], [0036], [0044], [0053]-[0054] customer my designate or preselect preferred temporary pickup locations); and
at least in response to determining the suitable alternate delivery location, facilitating, by the one or more processors, redirection of the particular parcel from the primary delivery location to the suitable alternate delivery location (Shakes [0061] customer is not interested in temporary pickup location and may select an alternate delivery timeframe; [0076]-[0077] processors); and
confirming the location of the particular parcel through the computer network utilizing a suitable technique including one or more of GPS tracking, geocoding, and providing a notification of the redirection of the parcel to the suitable alternate delivery location utilizing at least one of via e-mail, SMS, text message through the computer network to at least one of the one or more remote computing devices, (Shakes [0018], [0042], [0053] if an agent was unable to deliver an item then the customer may receive a message that the customer may retrieve the item from a temporary location; [0072] text message). 
Regarding the following limitation:
wherein a scan of a machine-readable indicia associated with and located at the alternate delivery location is received by the one or more computing devices through the computer network from the handheld computing device and is associated with the particular parcel, and wherein the machine readable indicia is read by the one or more computing devices and utilized to confirm delivery of the particular parcel at the alternate delivery location.
Shakes discloses tracking items by using scannable delivery container identifiers such as a barcode, QR code, or unique number (Shakes [0020]). However, Shakes does not disclose using a machine readable indicia at the delivery location in order to confirm delivery at the alternate delivery location, but Bungard does (Bungard p. 10 para 4, p. 11 para 2 courier may scan an identifier at a delivery location to send a confirmation signal; p. 19 para 4, p. 22 para 2 courier company computer scans a Near Field UHF Tag located inside the delivery container to perform a delivery confirmation function). One of ordinary skill in the art would have been motivated to include an indicia located inside a delivery container scanned by a courier in order to quickly and accurately identify the destination of a package thereby reducing any data entry errors by a courier. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the machine readable indicia at a delivery location as taught by Bungard in the system of Shakes, since the claimed invention is merely a combination of old elements in the art of unattended package delivery, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Shakes’ system with the improved functionality to reduce data entry errors by a courier when identifying a delivery location.

Claim 18:
Shakes in view of Melechko, McLellan, Kuebert, and Bungard teaches all of the elements of claim 16, as shown above. However, Shakes does not disclose the following limitation, but Melechko does:
wherein the one or more special handling instructions relate to a perishable nature of one or more contents of the particular parcel (Melechko (Col. 4 Lines 42-53) shipments may include perishables and shipments that require refrigeration)
One of ordinary skill in the art would have substituted teachings of Melechko for those of Shakes for the same reasons discussed above in claim 5.

Claim 19:
Shakes in view of Melechko, McLellan, Kuebert, and Bungard teaches all of the elements of claim 16, as shown above. However, Shakes does not disclose the following limitation, but Melechko does:
wherein the one or more special handling instructions relate to one or more hazardous materials contained within the particular parcel (Melechko (Col. 4 Lines 42-53) shipments may include controlled substances).
One of ordinary skill in the art would have substituted teachings of Melechko for those of Shakes for the same reasons discussed above in claim 5.

Claim 20:
Shakes in view of Melechko, McLellan, Kuebert, and Bungard teaches all of the elements of claim 16, as shown above. Additionally, Shakes discloses:
the method further comprises notifying, by a processor, an intended recipient of the particular parcel that delivery at the primary delivery location was not possible (Shakes [0018], 
determining the suitable alternate delivery location comprises enabling the intended recipient to select the suitable alternate delivery location (Shakes [0032], [0036], [0044], [0053] customer my designate or preselect preferred temporary pickup locations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628